   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA       )
                               )      CRIMINAL ACTION NO.
     v.                        )          3:14cr334-MHT
                               )              (WO)
CHARNESHA ALEXANDER            )

                             ORDER

    Pending   before   the   court   is   defendant   Charnesha

Alexander’s motion to modify the restitution payment

schedule pursuant to 18 U.S.C. § 3664(k) (doc. no. 230).*

Upon consideration of the motion and the government’s

response (doc. no. 234), it is ORDERED that the motion is

denied.

                             ***

    The court will not reduce the ordered restitution

amount at this time because Alexander has failed to



    * The court treated Alexander’s motion as having been
filed under 18 U.S.C. § 3664(k). See Order (doc. no. 231).
However, the government correctly notes that a challenge
to the Inmate Financial Responsibility Program or IFRP
payment might also have been brought under 28 U.S.C. § 2241.
To the extent Alexander wishes to bring such a challenge,
she must do so in the judicial district where she is
currently incarcerated--the Northern District of Alabama.
demonstrate a bona-fide change in economic circumstances

since the imposition of her sentence.   See Cani v. United

States, 331 F.3d 1210, 1215-16 (11th Cir. 2003).

    While Alexander contends that the amount of money the

Bureau of Prisons (BOP) requires her to pay towards

restitution creates a hardship for her family, Alexander

can protect her family by having them reduce the amount

of money they send to her in prison.

    Should Alexander seek to challenge the amount of her

restitution   payment   under   the     Inmate   Financial

Responsibility Program or IFRP, she should follow and

exhaust every step the Bureau of Prison’s administrative

remedy procedures.

    DONE, this the 15th day of November, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




 See Rumsfeld v. Padilla, 542 U.S. 426 (2004).
